DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over DeCruz (US Patent 6,152,031) in view of Nespeca (US Publication 2013/0038963) and Malin (US Patent 6,478,524).
	With respect to claim 1, DeCruz discloses a screen provision system, for a printing device (4A) having a screen receptacle (12) for a printing screen (3F; Figure 10) and a squeegee device (Column 8, Lines 44-47 and Lines 59-62) associated with the screen receptacle (12), the screen provision system comprising:
 a conveying device (44,11B) for conveying a plurality of printing screens (3F, Figure 3); and 
a screen magazine (3A, 24) comprising multiple screen storage portions (Figures 1-3, 1A) wherein each screen storage (Figures 1-3, 1A) is configured to receive one of the plurality of printing screens (Column 12, lines 13-19, Figures 1, 3),
 wherein the conveying device (44, 11B) is configured to convey the plurality of screens (3F) between the screen magazine (3A, 24) and the screen receptacle (12).
DeCruz teaches a screen magazine (3A, 24), however DeCruz does not explicitly disclose the screen magazine has at least one displaceable closing element configured to move to release or close a housing enclosing the multiple screen storage portions and wherein the screen magazine comprises a conditioning device configured to generate or maintain a climate in the screen magazine to prevent drying of printing compound remaining on one of the plurality of printing screens accommodated within a storage portion of the screen magazines.
	Nespeca teaches a magazine (36) has at least one closing element (12) which can be displaced in order to release or close a housing enclosing a storage portion (Figure 2).
It would have been obvious to one of ordinary skill in the art before the present invention to modify the invention of DeCruz, as modified, with a magazine with a closing element as taught by Nespeca for the purpose of providing an enclosed magazine that protects the mediums stored within and additionally providing an interface that can be easily accessible for an operator.
Nespeca does not explicitly disclose wherein the screen magazine comprises a conditioning device configured to generate or maintain a climate in the screen magazine to prevent drying of printing compound remaining on one of the plurality of printing screens accommodated within a storage portion of the screen magazines.
Malin teaches screen magazine (12) comprises a conditioning device configured to generate or maintain a climate in the screen magazine to prevent drying of printing compound remaining on one of the plurality of printing screens accommodated within a storage portion of the screen magazines (Column 6, Lines 62-Column 7, Line 6).
It would have been obvious to one of ordinary skill in the art before the present invention to modify the invention of DeCruz, with a conditioning device as taught by Malin for the purpose of providing stable climatic conditions within the interior or a magazine.
With respect to claim 2, DeCruz teaches a screen usage station (12) which can be supplied by the conveying device (44, 1B) with the printing screens (1A, 3F).
	With respect to claim 3, DeCruz teaches the screen usage station (12) is a screen removal station for users (Column 5, Lines 49-63, Column 6, Lines 21-32).
	With respect to claim 4, DeCruz teaches the screen usage station (12) is the printing device (4A, Figure 1).
	With respect to claim 5, DeCruz teaches the multiple screen magazines are present (multiple of magazine 3A, 24, Figures 1-3).
With respect to claim 8, DeCruz teaches at least one cooling device and/or one heating device (Column 4, Lines 40-44).  However, does not explicitly disclose a conditioning device.
Malin teaches screen magazine (12) comprises a conditioning device configured to generate or maintain a climate in the screen magazine to prevent drying of printing compound remaining on one of the plurality of printing screens accommodated within a storage portion of the screen magazines (Column 6, Lines 62-Column 7, Line 6).
It would have been obvious to one of ordinary skill in the art before the present invention to modify the invention of DeCruz, with a conditioning device as taught by Malin for the purpose of providing stable climatic conditions within the interior or a magazine.
	With respect to claim 10, DeCruz teaches at least one screen magazine (3A, 24) has at least one sliding device (42) for advancing a selected printing screen and/or a screen storage portion (Figures 1-13).
	With respect to claim 11, DeCruz teaches multiple treatment stations (12, 44, 46, 34) are provided.
	With respect to claim 12, DeCruz teaches at least one treatment station is designed as a printing screen cleaning station (note: printing station 12 provides a squeegee wherein the operator forces ink to print and also cleans the screen to wipe off the excess color as disclosed in Column 8, Lines 44-47).
	With respect to claim 13, DeCruz teaches at least one treatment station is designed as a printing screen filling station (note: printing station fills screen with color as disclosed in Column 9, Lines 14-17).
	With respect to claim 14, DeCruz teaches at least one treatment station is a control station (The examiner notes that the definition of control is :(a) the definition of control is a means of limiting or regulating something. plural noun:controls; "growing controls on local spending"  (b) a switch or other device by which a machine is regulated. The printing treatment station 12 wherein a screen is introduced into the station and is mounted on a platen as disclosed in Column 7, Lines 30-36.  Therefore, in the broadest reasonable interpretation of control, the platen surface is considered to be the control aspect wherein if the surface were not present the printing on the screen would not occur).
	With respect to claim 15, DeCruz teaches the screen magazine (3A, 24) further comprises a treatment station for treating the printing screens (3F, Column 9, Lines 3-35 and Column 15, Lines 10-15).  
With respect to claim 16, DeCruz teaches wherein the conveying device (44, 11B) is configured to convey the plurality of printing screens (3F) between the screen magazine (3A, 24), the screen receptacle (12), and the treatment station (3A, 24).

4.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DeCruz (US Patent 6,152,031) in view of Nespeca (US Publication 2013/0038963) and Malin (US Patent 6,478,524) as applied to claims above, and further in view of Moscatelli (US Patent 6,579,381).
	With respect to claim 7, DeCruz, as modified, teaches the claimed invention including a conditioning device (Column 6, Lines 62-Column 7, Line 6) as taught by Malin, however does not explicitly disclose the conditioning device has at least one humidifier and/or dehumidifier.
	Moscatelli teaches a conditioning device has at least one humidifier and/or dehumidifier (Column 7, Line 60-Column 8, Line 4).
It would have been obvious to one of ordinary skill in the art before the present invention to further modify the invention of DeCruz, as modified, with a conditioning device that includes a dehumidifier as taught by Moscatelli for the purpose of removing more excess moisture from the conditioning device.
With respect to claim 17, Moscatelli teaches the conditioning device comprises the at least one humidifier, the at least one humidifier configured to maintain the climate preventing drying of the printing compound within the storage portion of
the screen magazines (Column 7, Line 60-Column 8, Line 4).
Response to Arguments
5.	Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Nespeca (US Publication 2013/0038963) and Malin (US Patent 6,152,524) are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Nespeca teaches magazines (storage) that holds media with a closing element 12 that can be displaced to release or close a housing enclosing. Malin teaches a storage device 12 that stores different mediums with climate control. Therefore, both prior arts teach storage devices that holds media with the recited features of the claim.
With respect to applicant’s arguments on page 5, that neither Nespeca and Malin do not teach printing screens.  The claim limitation recites “for a printing screen”, however the printing system is not positively recited and the recitation is intended use. Thus, further defining the printing screen does not have any patentable significance to the screen provision system as presently written. Therefore, since Nespeca and Malin teach the structure as positively recited and therefore the storage devices of Nespeca and Malin is capable of performing the intended function which is storing a printing screen. Therefore, the claim language is met and Nespeca and Malin can be combined with DeCruz for the teaching of storage magazines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        

/MATTHEW G MARINI/Primary Examiner, Art Unit 2853